DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 6 states that “the annular disc plate is fixed to the plurality of flanges”. It is unclear if it is fixed to the flanges of the intermediate rotor or the flanges of the output-side rotor. For examination, it is interpreted that the annular disc plate is fixed to the plurality of intermediate rotor flanges. Claim 7 is rejected by its dependency on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara (U.S. Patent No. 6,708,810).
Regarding claim 1, Uehara discloses a damper device (Fig. 1) for transmitting power from a power source therethrough to an output-side member (Column 1, lines 11-34), the damper device comprising:
an input-side rotor (2, 12, 13) to which the power from the power source is inputted, the input-side rotor disposed to be rotatable (Column 1, lines 11-34);
an output-side rotor (3, 7) rotatable relative to the input-side rotor (2, 13; Column 10, lines 52-57);
a plurality of elastic members (8, 9) configured to elastically couple the input-side rotor (2) and the output-side rotor (3) in a circumferential direction (Column 1, lines 17-19);
an intermediate rotor (10, 51, 52) configured to actuate at least two of the plurality of elastic members in series (Abstract; Column 10, lines 26-29), the intermediate rotor (10) rotatable relative to the input-side rotor (Column 11, lines 4-7) and the output-side rotor (Column 11, lines 8-11); and
a first hysteresis generating mechanism (69, 71) configured to apply a hysteresis torque (Column 11 line 65-Column 12 line 3) to the intermediate rotor (10) in elastic deformation of the plurality of elastic members (Column 11 lines 61-64).
Regarding claim 2, Uehara discloses the first hysteresis generating mechanism (69) is further configured to generate the hysteresis torque between the output-side rotor and the intermediate rotor (Column 11 line 65-Column 12 line 3).
Regarding claim 3, Uehara discloses the first hysteresis generating mechanism (69, 71) includes 

an urging member (64) configured to press the annular disc plate (63) onto the lateral surface of the intermediate rotor (Column 10 line 65-Column 11 line 4).
Regarding claim 4, Uehara discloses a second hysteresis generating mechanism (70) configured to generate a hysteresis torque between the input-side rotor and the output-side rotor (Fig. 11; Column 12, lines 1-10).
Regarding claim 6, Uehara discloses the output-side rotor (3) includes a hub (7a) coupled to the output-side member (7, Fig. 11), and
a plurality of flanges (7b) provided to extend radially outward from the hub (Fig. 3-4), the plurality of flanges disposed at predetermined intervals in the circumferential direction (Fig. 3-4).
The intermediate rotor includes an annular portion (Fig. 8 and 10 showing ring shapes of the intermediate rotor), and
at least one intermediate flange (52e, 52f) configured to actuate the at least two of the plurality of elastic members (8, 9) in series (Fig. 2 and 6), the at least one intermediate flange (52e, 52f) provided to extend radially outward from the annular portion (Fig. 10), the at least one intermediate flange (52e, 52f) disposed in at least one of circumferential spaces (7d) between the plurality of flanges of the output-side rotor (Fig. 15-17), and the annular disc plate (63) is fixed to the plurality of flanges (52, Fig. 11), the annular disc plate configured to slide in contact with the at least one intermediate flange (Column 13, lines 13-14).
.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 would be allowable for disclosing the second hysteresis generating mechanism includes a friction plate, the friction plate fixed to the input-side rotor, the friction plate configured to slide in contact with the annular disc plate, and the friction plate is pressed onto the annular disc plate by the urging member. Uehara discloses the friction plate (61) engages the annular disc plate (63) in a manner that the two plates cannot rotate relative to each other (Column 10 lines 60-62).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678     

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678